 



Exhibit (10)(o)
EMPLOYMENT AGREEMENT
     This Employment Agreement, made and entered into as of the 1st day of
November, 2001, by and between Wachovia Corporation (the “Company”), a North
Carolina corporation, and Jean E. Davis (the “Executive”);
     WHEREAS, the Management Resources & Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued service of the Executive. The
Committee believes it is imperative to encourage the Executive’s full attention
and dedication to the Company, and to provide the Executive with compensation
and benefits arrangements upon a termination of employment with the Company
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
     NOW, THEREFORE, in order to accomplish the objectives set forth above and
in consideration of the mutual covenants herein contained, the parties hereby
agree as follows:
     1. Employment Period. (a) The “Effective Date” shall mean the date hereof.
          (b) The Company hereby agrees to continue the Executive in its employ,
and the Executive hereby agrees to remain in the employ of the Company upon the
terms and conditions set forth in this Agreement, for the period commencing on
the Effective Date and ending on the third anniversary thereof (the “Employment
Period”); provided, however, that commencing on the date one year after the date
hereof, and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Employment Period shall be automatically
extended so as to terminate three years from such Renewal Date, unless at least
90 days prior to the Renewal Date the Company or the Executive, respectively,
shall give notice to the Executive or the Company, respectively, that the
Employment Period shall not be so extended. Notwithstanding the foregoing, in
the event a “Change in Control” (as defined herein) occurs, the Employment
Period, unless previously terminated, shall be extended immediately prior to the
Change in Control so that the Employment Period shall terminate no earlier than
three years from such Change in Control.
     2. Terms of Employment. (a) Positions and Duties. (i) During the Employment
Period, the Company agrees to employ the Executive, and the Executive agrees to
serve as an employee of the Company and as an employee of one or more of its
subsidiaries. The Executive shall perform such duties and responsibilities, in
such capacity and with such authority, for the Company (or one or more of its
subsidiaries) as the Company may designate from time to time. Such duties shall
be of a type for which the Executive is suited by background, experience and
training, in the Company’s reasonable discretion.

1



--------------------------------------------------------------------------------



 



          (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote his full professional attention and time during normal business hours
to the business and affairs of the Company and to perform the responsibilities
assigned to the Executive hereunder. During the Employment Period it shall not
be a violation of this Agreement for the Executive to (A) serve on corporate,
civic or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions, and (C) manage personal
investments, so long as such activities do not interfere with the performance of
the Executive’s responsibilities as an employee of the Company in accordance
with this Agreement and are consistent with the Company’s policies. It is
expressly understood and agreed that to the extent that any such activities have
been conducted by the Executive prior to the Effective Date, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) subsequent to the Effective Date shall not thereafter be deemed
to interfere with the performance of the Executive’s responsibilities to the
Company.
     (b) Compensation. (i) Salary and Bonus. For all services rendered by the
Executive in any capacity under this Agreement, the Company shall pay the
Executive during the Employment Period as compensation (i) an annual salary in
an amount not less than the amount of the Executive’s annual salary as of the
Effective Date (the “Annual Base Salary”) and (ii) such annual cash incentive
bonus, if any, as may be awarded to him by the Board or by a Committee
designated by the Board (the “Annual Bonus”). Such salary shall be payable in
accordance with the Company’s customary payroll practices, and any such bonus
shall be payable in cash in accordance with the Company’s incentive bonus plans
from which the Annual Bonus is awarded. During the Employment Period prior to
the Date of Termination, the Annual Base Salary shall be reviewed in accordance
with the Company’s policies and procedures applicable to the Executive and may
be increased from time to time consistent with such procedures. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. In the event the Executive’s actual Annual
Base Salary is increased above the then current Annual Base Salary during the
Employment Period, such increased Annual Base Salary shall constitute “Annual
Base Salary” for purposes of this Agreement, and may not thereafter be reduced
except with the written consent of the Executive.
          (ii) Employee Benefits. During the Employment Period prior to the Date
of Termination, the Executive and/or the Executive’s family, as the case may be,
shall be eligible to participate in employee benefit plans generally available
to other peer executives of the Company or its subsidiaries, including without
limitation, employee stock purchase plans, savings plans, retirement plans,
welfare benefit plans (including, without limitation, medical, prescription,
dental, disability, life, accidental death, and travel accident insurance, but
excluding severance plans) and similar plans, practices, policies and programs.
In addition, during the Employment Period, the Executive shall be eligible to
participate in the Company’s stock-based incentive compensation plans then
available to other peer executives of the Company with awards thereunder
determined by the Board or by a Committee designated by the Board, in its sole
discretion, except as provided in this Agreement.

2



--------------------------------------------------------------------------------



 



          (iii) Expenses. During the Employment Period prior to the Date of
Termination, the Executive shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by the Executive in accordance with the
policies, practices and procedures of the Company and its affiliated companies
in effect for the Executive at the time the expense is incurred.
          (iv) Fringe Benefits. During the Employment Period prior to the Date
of Termination, the Executive shall be entitled to fringe benefits and
perquisite plans or programs of the Company and its affiliated companies
generally available to executives who are peers of the Executive; provided that
the Company reserves the right to modify, change or terminate such fringe
benefits and perquisite plans or programs from time to time, in its sole
discretion.
          (v) Indemnification/D&O Insurance. During the Employment Period for
acts prior to the Date of Termination, the Executive shall be entitled to
indemnification with respect to the performance of his duties hereunder, and
directors’ and officers’ liability insurance, on the same terms and conditions
as generally available to other peer executives of the Company and its
affiliated companies.
          (vi) SERP Benefits. During the Employment Period, the Executive shall
continue to accrue the benefits under the Senior Executive Retirement Agreement,
dated October 22, 1999, between the Company (as successor to the former Wachovia
Corporation) and the Executive (the “SERP Agreement”). Pursuant to Section 2(b)
of the SERP Agreement, the provisions of this Agreement, including Section 1(b)
above, constitute an agreement between the Company and the Executive to extend
the Executive’s employment past the “Normal Retirement Date” (as defined in the
SERP Agreement) if the Executive’s employment extends beyond such date. In
addition, the Company hereby agrees that the “Committee” (as defined in the SERP
Agreement) has approved and the Executive may elect a lump sum payment option
under Section 5 of the SERP Agreement.
     3. Termination of Employment. (a) Retirement, Death or Disability. The
Executive’s employment shall terminate automatically upon the Executive’s death
or Retirement (as defined herein) during the Employment Period. For purposes of
this Agreement, “Retirement” shall mean either (i) voluntary termination by the
Executive of the Executive’s employment upon satisfaction of the requirements
for early retirement under the Company’s tax-qualified defined benefit pension
plan or (ii) voluntary termination by the Executive of the Executive’s
employment upon satisfaction of the requirements for normal retirement under the
terms of the Company’s tax-qualified pension plan. If the Company determines in
good faith that Disability of the Executive has occurred during the Employment
Period (pursuant to the definition of Disability set forth below), it may give
to the Executive written notice in accordance with this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the

3



--------------------------------------------------------------------------------



 



Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean termination of
the Executive’s employment upon satisfaction of the requirements to receive
benefits under the Company’s long-term disability plan.
     (b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:
          (i) the continued and willful failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Company which specifically identifies the manner in which the
Company believes that the Executive has not substantially performed the
Executive’s duties and a reasonable time for such substantial performance has
elapsed since delivery of such demand, or
          (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chairman of the Board or a
senior executive officer of the Company or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. Following
a Change in Control (as defined herein), the Company’s termination of the
Executive’s employment shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-fourths of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before such Board),
finding that, in the good faith opinion of such Board, the Executive is guilty
of the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.
     (c) Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, in the absence of a written consent of the Executive which expressly
refers to a provision of this Section 3(c):
          (i) prior to a Change in Control, the substantial diminution in the
overall importance of the Executive’s role, as determined by balancing (A) any
increase or decrease in the scope of the Executive’s management responsibilities
against (B) any increase or decrease in the relative sizes of the businesses,
activities or functions

4



--------------------------------------------------------------------------------



 




(or portions thereof) for which the Executive has responsibility; provided,
however, that none of (I) a change in the Executive’s title, (II) a change in
the hierarchy, (III) a change in the Executive’s responsibilities from line to
staff or vice versa, and (IV) placing the Executive on temporary leave pending
an inquiry into whether the Executive has engaged in conduct that could
constitute “Cause” under this Agreement, either individually or in the aggregate
shall be considered Good Reason;
          (ii) any failure by the Company to comply with any material provision
of this Agreement (including, without limitation, any provision of Section 2 of
this Agreement), other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
          (iii) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement;
          (iv) at any time prior to the Executive reaching age 63, the Company
giving notice to the Executive of its intention not to extend the term of this
Agreement as provided in Section 1(b);
          (v) following a Change in Control, the relocation of the principal
place of the Executive’s employment to a location that is more than 35 miles
from such principal place of employment immediately prior to the date the
proposed Change in Control is publicly announced, or the Company’s requiring the
Executive to travel on Company business to a substantially greater extent than
required immediately prior to the Change in Control;
          (vi) following a Change in Control, the Company’s requiring the
Executive or all or substantially all of the employees of the Company who report
directly to the Executive immediately prior to the date the proposed Change in
Control is publicly announced to be based at any office or location other than
such person’s office or location on such date;
          (vii) any failure by the Company to comply with and satisfy Section
9(c) of this Agreement;
          (viii) following a Change in Control, assignment to the Executive of
any duties inconsistent in any respect with the Executive’s position as in
effect immediately prior to the public announcement of the proposed Change in
Control (including status, offices, titles and reporting requirements),
authority, duties or responsibilities, or any other action by the Company which
results in any diminution in such position, authority, duties or
responsibilities; or
          (ix) the Executive terminating employment for any reason during the
period from January 1, 2003 to June 30, 2003.
For purposes of this Section 3(c), any good faith determination of “Good Reason”
made

5



--------------------------------------------------------------------------------



 



by the Executive after a Change in Control shall be conclusive (including any
such determination when the Executive is then eligible for Retirement). In the
event the Company challenges the Executive’s determination of Good Reason, the
Company shall continue to make the payments and provide the benefits to the
Executive as set forth in Section 4(a). If it is finally determined pursuant to
the procedures set forth in this Agreement that the Executive’s termination was
not for Good Reason, the Executive shall reimburse the Company the amounts to
which it is finally determined to be entitled.
     (d) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with this Agreement. For purposes of
this Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder. To be effective, a Notice of Termination given by
the Executive terminating employment with the Company for Good Reason must be
received by the Company no later than 60 days from the event(s) giving rise to
the Good Reason termination.
     (e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination, unless the Company agrees to a later date no more than
30 days after such notice, as the case may be, (ii) if the Executive’s
employment is terminated by the Executive for Good Reason or Retirement, the
date of receipt of the Notice of Termination or any later date specified therein
within 30 days of such notice, as the case may be, (iii) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
date on which the Company notifies the Executive of such termination or any
later date specified therein within 30 days of such notice, as the case may be,
(iv) if the Executive’s employment is terminated by reason of death or
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be, and (v) if the Executive’s employment is terminated by the
Executive for other than Good Reason, death, Disability or Retirement, the date
that is 60 days after the date of receipt of the Notice of Termination by the
Company, provided, however, the Company may elect to waive such notice or place
the Executive on paid leave for all or any part of such 60-day period during
which the Executive will be entitled to continue to receive the Annual Base
Salary but shall not receive any Annual Bonus or any other payment from the
Company other than reimbursement for expenses as contemplated in
Section 2(b)(iii) and continued participation in the

6



--------------------------------------------------------------------------------



 



employee benefit plans as contemplated in Section 2(b)(ii).
     (f) Change in Control. For purpose of this Agreement, a “Change in Control”
shall mean:
          (i) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”; provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (1) any acquisition directly from the
Company, (2) any acquisition by the Company, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this Section 3(f); or
          (ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or contests by or on behalf of a Person other than the Board; or
          (iii) Consummation of a reorganization, merger, share exchange or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their

7



--------------------------------------------------------------------------------



 




ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from the Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board immediately prior to the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or
          (iv) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
     4. Obligations of the Company upon Termination. (a) Good Reason; Company
Termination other than for Cause, Death, Disability or Retirement. If, during
the Employment Period, the Company shall terminate the Executive’s employment
other than for Cause, Death, Disability or Retirement or the Executive shall
terminate employment for Good Reason:
               (i) the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination the aggregate of (A) the
Executive’s Annual Base Salary through the Date of Termination to the extent not
theretofore paid, and (B) the product of (1) an Annual Bonus of an amount equal
to the greater of (x) the highest annual cash incentive bonus paid by the
Company to the Executive for the three calendar years prior to the Date of
Termination or (y) the Executive’s then applicable “target” incentive bonus
under the then applicable cash incentive compensation plan prior to the Date of
Termination (the greater of clauses (x) or (y) is defined as the “Base Bonus”),
and (2) a fraction, the numerator of which is the number of days in the fiscal
year in which the Date of Termination occurs through the Date of Termination,
and the denominator of which is 365, to the extent not theretofore paid (the
“Pro Rata Bonus”), (C) any unpaid Annual Bonus for the prior year, (D) any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and (E) any accrued paid time off, in each case to
the extent not theretofore paid (the sum of the amounts described in clauses
(A), (B), (C), (D) and (E) shall be hereinafter referred to as the “Accrued
Obligations”).
For purposes of determining the Base Bonus hereunder, the Company shall exclude
any special or one-time bonuses and any premium enhancements to bonuses but
shall include any portions of bonuses (other than the excluded bonuses) which
have been deferred by the Executive;
          (ii) for each of the three years after the Executive’s Date of
Termination (the “Compensation Continuance Period”), the Company shall pay to
the

8



--------------------------------------------------------------------------------



 



Executive a cash benefit equal to the sum of (A) the Executive’s highest Annual
Base Salary during the twelve months immediately prior to the Date of
Termination, (B), the Base Bonus, and (C) the amount equal to the highest
matching contribution by the Company to the Executive’s account in the Company’s
401(k) plan for the five years immediately prior to the Date of Termination (the
payments described in clauses (A), (B) and (C) shall be hereinafter referred to
as the “Compensation Continuance Payments” and, together with the benefits
referred to in Sections 4(a)(iii), (iv), (v), (vi), (vii) and (viii), shall be
hereinafter referred to as the “Compensation Continuance Benefits”). The Company
shall make the Compensation Continuance Payments no more frequently than
semi-monthly (and may make the Compensation Continuance Payments in accordance
with the Company’s normal payroll policies and practices), and shall withhold
from the Compensation Continuance Payments all applicable federal, state and
local taxes. Notwithstanding anything contained in this Agreement to the
contrary, in the event a Change of Control has occurred on or prior to the Date
of Termination, the Company shall pay the Compensation Continuance Payments to
the Executive in a lump sum in cash within 30 days after the Date of
Termination.
          (iii) during the Compensation Continuance Period (or for the remainder
of the Executive’s life if such Date of Termination is after a Change in
Control), or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue
medical, dental and life insurance benefits to the Executive and/or the
Executive’s family on a substantially equivalent basis to those which would have
been provided to them in accordance with the medical, dental and life insurance
plans, programs, practices and policies described in Section 2(b)(iv) of this
Agreement if the Executive’s employment had not been terminated. Notwithstanding
the foregoing, in the event the Executive becomes reemployed with another
employer and becomes eligible to receive medical, dental and/or life insurance
benefits from such employer, the medical, dental and/or life insurance benefits
described herein shall be secondary to such benefits during the period of the
Executive’s eligibility, but only to the extent that the Company reimburses the
Executive for any increased cost and provides any additional benefits necessary
to give the Executive the benefits provided hereunder. For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have terminated employment with
the Company on the Date of Termination. Notwithstanding the foregoing, if the
Company reasonably determines that providing continued coverage under one or
more of its welfare benefit plans contemplated herein could adversely affect the
tax treatment of other participants covered under such plans, or would otherwise
have adverse legal ramifications, the Company may, in its discretion, either
(A) provide other coverage at least as valuable as the continued coverage
through insurance or otherwise, or (B) pay the Executive a lump sum cash amount
that reasonably approximates the after-tax value to the Executive of the
premiums for continued coverage, in lieu of providing such continued coverage;
          (iv) during the Compensation Continuance Period, to the extent not
otherwise vested in accordance with the Company’s stock compensation plans, all

9



--------------------------------------------------------------------------------



 



unvested options to purchase shares of Company common stock and restricted stock
awards will continue to vest in accordance with the applicable terms of such
stock option or restricted stock grants as if the Executive’s employment with
the Company had not been terminated. At the end of the Compensation Continuance
Period, to the extent not otherwise vested in accordance with the preceding
sentence, all unvested stock options and restricted stock awards will vest.
Notwithstanding the termination of the Executive’s employment with the Company,
all stock options granted to the Executive as of the date of this Agreement and
during the Employment Period will be exercisable until the scheduled expiration
date of such stock options; provided, however, in the event any such stock
options are designated as “incentive stock options” pursuant to section 422 of
the Code (as defined herein), such stock options shall be treated as
non-qualified stock options for purposes of this sentence to the extent that
they are exercised after the period specified in section 422(a)(2) of the Code
(to the extent such provision applies);
          (v) during the Compensation Continuance Period, the Executive shall be
entitled to continue to participate in the Company’s fringe benefit and
perquisite plans or programs in which the Executive participated immediately
prior to the Date of Termination, in each case in accordance with the Company’s
plans, programs, practices and policies;
          (vi) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (excluding any severance plan, program, policy or
practice) through the Date of Termination (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”);
          (vii) the Company will provide outplacement services to the Executive
in accordance with the Company’s policies generally applicable to involuntarily
terminated employees; and
          (viii) for the purpose of computing the benefits payable to the
Executive under the SERP Agreement (A) the Executive shall be credited with
service as if the Executive continued to be employed by the Company during the
Compensation Continuance Period, and (B) one-third of the aggregate Compensation
Continuance Payments (whether or not such payments are paid in a lump sum) shall
be considered as the annual compensation paid to the Executive during each year
of the Compensation Continuance Period.
     (b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations, Other Benefits, and
the payment of an amount equal to the Executive’s Annual Base Salary. Accrued
Obligations and cash payments pursuant to the preceding sentence shall be paid
to

10



--------------------------------------------------------------------------------



 



the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 4(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, death benefits then applicable to the Executive.
          (c) Retirement. If the Executive’s employment is terminated by reason
of the Executive’s Retirement during the Employment Period, this Agreement shall
terminate without further obligations to the Executive under this Agreement,
other than for payment of Accrued Obligations and Other Benefits. Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination. With respect to the provision of Other Benefits, the
term Other Benefits as utilized in this Section 4(c) shall include, without
limitation, and the Executive shall be entitled to receive, all retirement
benefits then applicable to the Executive, including but not limited to any SERP
benefits then applicable to the Executive under the SERP Agreement.
          (d) Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations, Other Benefits, and the payment of an amount equal to
the Executive’s Annual Base Salary. Accrued Obligations and the cash payments
pursuant to the preceding sentence shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 4(d)
shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits then applicable to the
Executive.
          (e) Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive without Good
Reason (other than for Retirement) during the Employment Period, this Agreement
shall terminate without further obligations of the Company to the Executive
other than the obligation to pay to the Executive (x) his Annual Base Salary
through the Date of Termination, (y) the amount of any compensation previously
deferred by the Executive, and (z) Other Benefits, in each case only to the
extent owing and theretofore unpaid.
     5. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Executive may qualify (excluding any severance plan or program
of the Company), nor subject to Section 11(f), shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or any of its affiliated companies. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan, policy, practice or program of or any contract or agreement with the
Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan,

11



--------------------------------------------------------------------------------



 



policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.
     6. Full Settlement. Except as specifically provided in this Agreement, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, such amounts shall not be reduced whether or
not the Executive obtains other employment. The Executive acknowledges and
agrees that subject to the payment by the Company of the benefits provided in
this Agreement to the Executive, in no event will the Company or its
subsidiaries or affiliates be liable to the Executive for damages under any
claim of breach of contract as a result of the termination of the Executive’s
employment. In the event of such termination, the Company shall be liable only
to provide the benefits specified in this Agreement. The Company agrees to pay
as incurred, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”). Notwithstanding the foregoing, if it is finally judicially determined
that the Executive brought any claims contemplated in the previous sentence in
bad faith, the Executive shall reimburse the Company for such fees and expenses
which are reasonably related to such bad faith claim.
     7. Covenants. (a) The Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret, non-public or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their related businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies (or predecessors thereto). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In addition to the foregoing, the
Executive will refrain from taking any action or making any statements, written
or oral, which are intended to or which disparage the business, goodwill or
reputation of the Company or any of its affiliated companies, or their
respective directors, officers, executives or other employees, or which could
adversely affect the morale of employees of the Company or any of its affiliated
companies.
          (b) (i) While employed by the Company and for three years after the
Date of Termination (which may include the Compensation Continuance Period), the

12



--------------------------------------------------------------------------------



 



Executive shall not, directly or indirectly, on behalf of the Executive or any
other person, (A) solicit for employment by other than the Company,
(B) encourage to leave the employ of the Company, or (C) interfere with the
Company’s or its affiliated companies’ relationship with, any person employed by
the Company or its affiliated companies.
          (ii) While employed by the Company and for three years after the Date
of Termination (which may include the Compensation Continuance Period), the
Executive will not become a director, officer, employee or consultant engaging
in activities similar to those performed by a senior officer for any business
which is in competition with any line of business of the Company or its
affiliates and in which the Executive participated in a direct capacity while he
was employed by the Company or its affiliates (including predecessors thereof)
at any time within the one year period preceding the Effective Date and which
has offices in any location in which the Executive had supervisory
responsibility in the geographic footprint of First Union National Bank (or
successors thereto, including but not limited to, Florida, Georgia, South
Carolina, Tennessee, North Carolina, Virginia, Maryland, Pennsylvania, New
Jersey, Delaware, New York, Connecticut, and Washington, D.C. plus any other
state or states added during the Employment Period) during that one year period.
The Executive expressly acknowledges the reasonableness of such restrictions and
such geographic area. Further, during such period, the Executive will not
acquire an equity or equity-like interest in such an organization for his own
account, except that he may acquire equity interests of not more than 5% of any
such organization from time to time as an investment. Notwithstanding anything
to the contrary contained herein, this Section 7(b)(ii) shall not apply if the
Executive terminates employment with the Company pursuant to Retirement or the
Executive terminates employment with the Company for any reason following a
Change in Control or the Company terminates the Executive’s employment for any
reason following a Change in Control. Upon the Executive’s request to the
Company’s Chief Executive Officer, the Company will provide an advance opinion
as to whether a proposed activity would violate the provisions of this
Section 7(b)(ii).
          (iii) During the Compensation Continuance Period, the Executive shall
provide consulting services to the Company at such time or times as the Company
shall reasonably request, subject to appropriate notice and to reimbursement by
the Company of all reasonable travel and other expenses incurred and paid by the
Executive in accordance with the Company’s then-current policy for expense
reimbursement. In the event the Executive shall engage in any employment
permitted hereunder during the Compensation Continuance Period for another
employer or on a self-employed basis, the Executive’s obligation to provide the
consulting services hereunder shall be adjusted in accordance with the
requirements of such employment.
     (c) In the event of a breach or threatened breach of this Section 7, the
Executive agrees that the Company shall be entitled to injunctive relief in a
court of appropriate jurisdiction to remedy any such breach or threatened breach
and, prior to a Change in Control, the Company may terminate the Compensation
Continuance

13



--------------------------------------------------------------------------------



 



Period and the Compensation Continuance Benefits, if applicable, in its sole
discretion. The Executive acknowledges that monetary damages would be inadequate
and insufficient remedy for a breach or threatened breach of Section 7.
Following the occurrence of a Change in Control, in no event shall an asserted
violation of the provisions of this Section 7 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement. If it is finally determined pursuant to the procedures set forth in
this Agreement that the Executive did not breach this Section 7, the Company
shall reimburse the Executive the amounts to which it is finally determined to
be entitled.
          (d) Any termination of the Executive’s employment or of this Agreement
shall have no effect on the continuing operation of this Section 7; provided,
however, upon termination of this Agreement due to the Company’s or the
Executive’s failure to extend the term of this Agreement pursuant to
Section 1(b), Section 7(b)(ii) shall no longer apply to the Executive if the
Executive’s employment shall terminate after the term of this Agreement expires;
and provided, further, Section 7(b)(ii) shall not apply if the Executive
terminates employment with the Company pursuant to Retirement or the Executive
terminates employment with the Company for any reason following a Change in
Control or the Company terminates the Executive’s employment for any reason
following a Change in Control.
          (e) The Executive hereby agrees that prior to accepting employment
with any other person or entity during the Employment Period or during the three
years following the Date of Termination (which may include the Compensation
Continuance Period), the Executive will provide such prospective employer with
written notice of the existence of this Agreement and the provisions of Section
3(e) and this Section 7, with a copy of such notice delivered simultaneously to
the Company in accordance with Section 11(c). The foregoing provision shall not
apply if the Company terminates the Executive’s employment without Cause
following a Change in Control, or if the Executive terminates his employment for
Good Reason following a Change in Control.
     8. Certain Additional Payments by the Company. (a) Anything in this
Agreement to the contrary notwithstanding and except as set forth below, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive following a Change in Control (whether paid
or payable or distributed or distributable pursuant to the terms of the
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 8) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor statute) or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of

14



--------------------------------------------------------------------------------



 



the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
     (b) Subject to the provisions of Section 8(c), all determinations required
to be made under this Section 8, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by KPMG LLP or such
other certified public accounting firm reasonably acceptable to the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within 30 business days of the receipt of notice
from the Company that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 8, shall be paid by the Company to the Executive by the due date
for the payment of any Excise Tax, or, if earlier, 30 days after the receipt of
the Accounting Firm’s determination. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 8(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim,
          (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
          (iii) cooperate with the Company in good faith in order to effectively
contest such claim, and

15



--------------------------------------------------------------------------------



 



          (iv) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 8(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
     (d) If, after the receipt of an amount advanced by the Company pursuant to
Section 8(c), the Executive becomes entitled to receive any refund with respect
to such claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 8(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto) upon receipt thereof. If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 8(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial or refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
     (e) For purposes of this Section 8, any reference to the Executive shall be
deemed to include the Executive’s surviving spouse, estate and/or beneficiaries

16



--------------------------------------------------------------------------------



 



with respect to payments or adjustments provided by this Section 8.
     9. Successors. (a) This Agreement is personal to the Executive and without
the prior consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly in writing and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
     10. Arbitration. Except with respect to the Company’s rights to injunctive
relief for matters arising under Section 7 of this Agreement, any disputes or
controversies arising under or in connection with this Agreement (including,
without limitation, whether any such disputes or controversies have been brought
in bad faith) shall be settled exclusively by arbitration in Charlotte, North
Carolina in accordance with the commercial arbitration rules of the American
Arbitration Association then in effect; provided, however, that the Company may
invoke the American Arbitration Association’s Optional Rules for Emergency
Measures of Protection. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction.
     11. General Provisions. (a) Governing Law; Amendment; Modification. This
Agreement shall be governed and construed in accordance with the laws of the
State of North Carolina, without reference to principles of conflict of laws.
This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto.
          (b) Severability. If, for any reason, any provision of this Agreement
is held invalid, such invalidity shall not affect any other provision of this
Agreement not held so invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.
          (c) Notices. All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (in the Company’s case, to
its Secretary) or forty-eight (48) hours after deposit thereof in the U.S. mail,
postage prepaid, for delivery as registered or certified mail — addressed, in
the case of the Executive, to such Executive at his residential address, and in
the case of the

17



--------------------------------------------------------------------------------



 




Company, to its corporate headquarters, attention of the Secretary, or to such
other address as the Executive or the Company may designate in writing at any
time or from time to time to the other party. In lieu of notice by deposit in
the U.S. mail, a party may give notice by telegram or telex.
          (d) Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
          (e) Strict Compliance. The Executive’s or the Company’s failure to
insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 3(c) of this Agreement, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement. The waiver, whether express or implied, by either party
of a violation of any of the provisions of this Agreement shall not operate or
be construed as a waiver of any subsequent violation of any such provision.
          (f) Entire Understanding. From and after the Effective Date this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof, including without limitation, the Employment
Agreement between the Company (as successor to the former Wachovia Corporation)
and the Executive dated as of October 22, 1999, but excluding, except as
provided herein, the SERP Agreement.
          (g) Conflicts with Plans. To the extent any plan, policy, practice or
program of or contract or agreement with the Company attempts to cap, restrict,
limit or reduce payments to the Executive hereunder, such caps, restrictions,
limitations or reductions are expressly modified to permit the payments
contemplated hereby and the parties intend that the terms of this Agreement
shall be construed as having precedence over any such caps, restrictions,
limitations or reductions.
          (h) Release and Waiver of Claims. In consideration of any Compensation
Continuance Benefits the Company provides to the Executive under this Agreement,
the Executive upon termination of employment with the Company shall execute a
separate general release and waiver of claims in favor of the Company, its
affiliates and personnel in a form acceptable to the Company. The Executive
shall not be eligible for any Compensation Continuance Benefits until the
Executive has executed such release and waiver of claims.
          (i) Creditor Status. No benefit or promise hereunder shall be secured
by any specific assets of the Company. The Executive shall have only the rights
of an unsecured general creditor of the Company in seeking satisfaction of such
benefits or promises.
          (j) No Assignment of Benefits. No right, benefit or interest hereunder

18



--------------------------------------------------------------------------------



 




shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
set off in respect of any claim, debt or obligation, or similar process.
          (k) SERP Agreement. Sections 2(b)(vi) and 4(a)(viii) of this Agreement
constitute an amendment to the SERP Agreement. All provisions in the SERP
Agreement not affected by such amendment shall remain in full force and effect.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its officers thereunto duly authorized, and the Executive has signed this
Agreement under seal, all as of the date and year first above written.

                  WACHOVIA CORPORATION       ATTEST:   [SEAL]
 
               
By:
   /s/ G. KENNEDY THOMPSON        /s/ MARK C. TREANOR    
 
               
Name:
  G. Kennedy Thompson       Mark C. Treanor    
Title:
  Chief Executive Officer       Secretary    
 
               
 
               
 
   /s/ JEAN E. DAVIS   (SEAL)                       Jean E. Davis            

20